    Case 19-40658                 Doc 175     Filed 07/14/20 Entered 07/14/20 09:11:49    Desc Main
                                               Document     Page 1 of 1



                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF MINNESOTA


    In re:
                                                                                           Chapter 7
    Scheherazade, Inc.,                                                     Bankruptcy No. 19-40658

                                            Debtor.


                                                       ORDER


             This case is before the court on the Chapter 7 trustee’s notice of settlement dated May 28,

  2020, docket No. 152. No objections having been filed and based upon the notice of settlement,

             IT IS ORDERED: The settlement, as described in the notice of settlement dated May 28,

  2020, is approved.



             Dated: July 14, 2020


                                                       __________________________________________
                                                       /e/ Kathleen H. Sanberg
                                                       Kathleen Sanberg
                                                       United States Bankruptcy Judge


NOTICE OF ELECTRONIC ENTRY AND
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on 07/14/2020
Lori Vosejpka, Clerk, by LH
